internal_revenue_service number release date index number ---------------------------- ------------------------------ --------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ----------------- telephone number --------------------- refer reply to cc intl b01 plr-103521-12 date date ty ty --------------- --------------- legend taxpayer spouse rrsp institution ---------------------------- ---------------------------- ------------------- ------------------------------ --------------------------- ---------------------------------------------------- financial_institution ------------------------------ tax preparer tax years year year year year year ---------------------------------- ---------------- --------------- ------- ------- ------- ------- ------- years --------------- plr-103521-12 year ------- dear ------------------------- this is in reply to a letter dated date and additional information dated date requesting an extension of time under sec_301_9100-3 for taxpayer to elect the provisions of revproc_2002_23 2002_1_cb_744 for tax years the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by the appropriate parties while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination the information submitted for consideration is substantially as set forth below facts taxpayer is a canadian citizen who established a canadian registered retirement savings_plan rrsp in year that is currently held with financial_institution taxpayer moved to the united_states in year to attend school taxpayer lived in the united_states on various visas until she acquired u s permanent residence in year in year taxpayer rolled over the commuted value of a municipal pension account established with institution to rrsp pursuant to the rules of income_tax act of canada section j taxpayer filed u s joint income_tax returns with spouse for tax years for year taxpayer and spouse’s joint income_tax return was prepared by tax preparer who did not advise taxpayer of the need to make an election pursuant to paragraph of article xviii of the u s canada income_tax treaty the treaty in order to defer u s tax on income accrued in rrsp for years taxpayer and spouse’s returns were self- prepared by taxpayer and spouse using tax preparation software during this time neither taxpayer nor spouse was aware of the need to make the article xviii election under the treaty in year spouse read an article about the filing_requirements for a u_s_person with an rrsp account and informed taxpayer taxpayer and spouse then contacted a tax professional who informed them of the need to request a private_letter_ruling granting taxpayer an extension of time to make a late election under article xviii of the treaty with respect to rrsp as of the date of this ruling taxpayer has not received distributions from rrsp taxpayer represents that the internal_revenue_service has not previously corresponded with her regarding rrsp and that no return is currently under plr-103521-12 examination by the internal_revenue_service before appeals or before a federal court ruling requested taxpayer requests the consent of the commissioner of the internal_revenue_service for an extension of time under sec_301_9100-3 to make an election pursuant to revproc_2002_23 to defer u s federal income_taxation on income accrued in rrsp as provided for in article xviii of the treaty for tax years law and analysis sec_301_9100-1 provides that the commissioner has discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301 -1 b provides that an election includes an application_for relief in respect of tax and defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government in the present situation the election provided in revproc_2002_23 is a regulatory election within the meaning of sec_301_9100-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the standards set forth in sec_301_9100-3 based solely on the information submitted and representations made we conclude that taxpayer satisfies the standards of sec_301_9100-3 accordingly taxpayer is granted an extension of time until days from the date of this ruling letter to make an election for tax years under revproc_2002_23 as provided in sec_301_9100-1 the granting of an extension of time is not a determination that taxpayer is otherwise eligible to make the above-described election pursuant to section dollar_figure of revproc_2002_23 the election once made cannot be revoked except with the consent of the commissioner for tax years taxpayer and spouse must file amended u s income_tax returns to which taxpayer attaches form plr-103521-12 u s information_return for beneficiaries of certain canadian registered retirement plans for rrsp for each subsequent tax_year through the tax_year in which a final distribution is made from rrsp taxpayer and spouse must attach a form_8891 for rrsp to their u s income_tax return except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter a copy of this letter must be attached to taxpayer and spouse’s u s income_tax return for the year in which taxpayer obtained the ruling and should be associated with taxpayer and spouse’s amended returns for tax years this letter_ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter will be sent to your authorized representatives sincerely m grace fleeman senior technical reviewer branch international enclosures
